SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q/A (Amendment No. 1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-32331 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 42-1638663 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Alpha Place, P.O. Box2345, Abingdon, Virginia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (276)619-4410 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. þ Large accelerated filero Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ YesþNo Number of shares of the registrant’s Common Stock, $0.01 par value, outstanding as ofApril 29, 2011- 120,867,341 Explanatory Note Alpha Natural Resources, Inc. (the “Company” or “Alpha”) is filing this Amendment No. 1 to the Company’s Quarterly Report on Form 10-Q for the three months ended March 31, 2011 to correct typographical errors in the Notes to Condensed Consolidated Financial Statements. We are refiling the Quarterly Report on Form 10-Q in its entirety, except that certain exhibits that were filed with theoriginal Quarterly Report on Form 10-Q have been incorporated by reference from that original report. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 51 PART II – OTHER INFORMATION Item 1. Legal Proceedings 51 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 6. Exhibits 55 1 TABLE OF CONTENTS Item 1. Financial Statements ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Amounts in thousands, except share and per share data) Three Months Ended March 31, Revenues: Coal revenues $ $ Freight and handling revenues Other revenues Total revenues Costs and expenses: Cost of coal sales (exclusive of items shown separately below) Freight and handling costs Other expenses Depreciation, depletion and amortization Amortization of acquired coal supply agreements, net Selling, general and administrative expenses (exclusive of depreciation,depletion and amortization shown separately above) Total costs and expenses Income from operations Other income (expense): Interest expense ) ) Interest income Miscellaneous expense, net ) ) Total other expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Income from continuing operations Discontinued operations: Loss from discontinued operations before income taxes - ) Income tax benefit - Loss from discontinued operations - ) Net income $ $ Basic earnings per common share: Income from continuing operations $ $ Loss from discontinued operations - - Net income $ $ Diluted earnings per common share: Income from continuing operations $ $ Loss from discontinued operations - - Net income $ $ Weighted average shares - basic Weighted average shares - diluted See accompanying Notes to Condensed Consolidated Financial Statements. 2 TABLE OF CONTENTS ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Amounts in thousands, except share and per share data) March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property, equipment and mine development costs (net of accumulated depreciation & amortization of $930,525 and $869,881, respectively) Owned and leased mineral rights (net of accumulated depletion of $387,114 and $333,970, respectively) Owned lands Goodwill Acquired coal supply agreements (net of accumulated amortization of $393,894 and $367,110, respectively) Other non-current assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt $ $ Trade accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Pension and postretirement medical benefit obligations Asset retirement obligations Deferred income taxes Other non-current liabilities Total liabilities Commitments and Contingencies (Note 14) Stockholders' Equity Preferred stock - par value $0.01, 10.0 million shares authorized, none issued - - Common stock - par value $0.01, 200.0 million shares authorized, 124.9 million issued and 120.9 million outstanding at March 31, 2011 and 124.3 million issued and 120.5 million outstanding at December 31, 2010 Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Treasury stock, at cost: 4.0 million and 3.8 million shares at March 31, 2011 and December 31, 2010, respectively ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 TABLE OF CONTENTS ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Amounts in thousands) Three Months Ended March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion, accretion and amortization Amortization of acquired coal supply agreements, net Mark-to-market adjustments for derivatives ) Stock-based compensation Employee benefit plans, net Deferred income taxes ) Other, net ) ) Changes in operating assets and liabilities: Trade accounts receivable, net ) ) Inventories, net ) ) Prepaid expenses and other current assets ) Other non-current assets ) Trade accounts payable Accrued expenses and other current liabilities ) Pension and postretirement medical benefit obligations ) ) Asset retirement obligations ) ) Other non-current liabilities Net cash provided by operating activities Investing activities: Capital expenditures ) ) Purchase of equity-method investment ) ) Purchases of marketable securities ) ) Sales of marketable securities Other, net ) Net cash used in investing activities ) ) Financing activities: Principal repayments of long-term debt ) ) Debt issuance costs ) - Excess tax benefit from stock-based awards Common stock repurchases ) ) Proceeds from exercise of stock options Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cashpaid for income taxes $ $ - See accompanying Notes to Condensed Consolidated Financial Statements. 4 TABLE OF CONTENTS ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, amounts in thousands except share and per share data) (1)Business and Basis of Presentation Business Alpha Natural Resources, Inc. and its consolidated subsidiaries (the “Company” or “Alpha”) are primarily engaged in the business of extracting, processing and marketing steam and metallurgical coal from surface and deep mines, and mainly sell to electric utilities, steel and coke producers, and industrial customers. The Company, through its subsidiaries, is also involved in marketing coal produced by others to supplement its own production and, through blending, provides its customers with coal qualities beyond those available from its own production. Basis of Presentation The accompanying interim condensed consolidated financial statements of the Company are unaudited and prepared in accordance with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) for Form 10-Q.Such rules and regulations allow the omission of certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America as long as the financial statements are not misleading.In the opinion of management, these interim condensed consolidated financial statements reflect all normal and recurring adjustments necessary for a fair presentation of the results for the periods presented.Results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the year ending December31, 2011. These interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company included in its Annual Report on Form 10-K for the twelve months ended December 31, 2010, filed February 25, 2011. The Company’s condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the Company’s condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant items subject to such estimates and assumptions include inventories; mineral reserves; allowance for non-recoupable advanced mining royalties; asset impairments; environmental and reclamation obligations; acquisition accounting; pensions, postemployment, postretirement medical and other employee benefit obligations; useful lives for depreciation, depletion, and amortization; reserves for workers’ compensation and black lung claims; current and deferred income taxes; reserves for contingencies and litigation; revenue recognized using the percentage of completion method; and fair value of financial instruments. Estimates are based on facts and circumstances believed to be reasonable at the time; however, actual results could differ from those estimates. (2)New Accounting Pronouncements In December 2010, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2010-28, When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (“ASU 2010-28”), which modifies the goodwill impairment test for reporting units with zero or negative carrying amounts prescribed in the FASB Codification Topic 350.ASU 2010-28 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2010.The Company will apply the provisions in its annual goodwill impairment test in October, 2011, or sooner if circumstances warrant. The new provisions are not expected to have an impact on the results of the Company's goodwill impairment test. In December 2010, the FASB issued ASU 2010-29, Disclosure of Supplementary Pro Forma Information for Business Combinations (“ASU 2010-29”).ASU 2010-29 specifies that if a company presents comparative financial statements, the company should disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.ASU 2010-29 is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010.The Company will apply the provisions for any business combinations entered into after January 1, 2011. (3)Earnings Per Share The number of shares used to calculate basic earnings per common share is based on the weighted average number of the Company’s outstanding common shares during the respective periods. The number of shares used to calculate diluted earnings per common share is based on the number of common shares used to calculate basic earnings per share plus the dilutive effect of stock options and other stock-based instruments held by the Company’s employees and directors during each period and the Company’s outstanding 2.375% convertible senior notes due 2015 (the “Convertible Notes”). The ConvertibleNotes, which were issued in April 2008, become dilutive for earnings per common share calculations in certain circumstances.The shares that would be issued to settle the conversion spread are included in the diluted earnings per common share calculation when theaverage closing share price of the Company's common stock for the quarterly reporting period exceeds the conversion price of the Convertible Notes. For the three months ended March 31, 2011,the average share price of the Company’s common stockexceeded the conversion price of the Convertible Notesand thedilutive impacthas been included in dilutedearnings per common share.As of March 31, 2011 the Convertible Notes were not convertible. 5 TABLE OF CONTENTS ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, amounts in thousands except share and per share data) (Continued) The following table provides a reconciliation of the weighted average shares outstanding used in the basic and diluted earnings per share computations for the periods presented: Three Months Ended March 31, Weighted average shares - basic Dilutive impact of stock options and restricted stock plans Dilutive impact of Convertible Notes - Weighted average shares - diluted (4)Inventories, net Inventories, net consisted of the following: March 31, December 31, Raw coal $ $ Saleable coal Materials, supplies and other, net Total inventories, net $ $ (5)Marketable Securities Short-term marketable securities, included in prepaid expenses and other current assets, consisted of the following: March 31, 2011 Unrealized Cost Gain Loss Fair Value Short-term marketable securities: US treasury and agency securities (1) $ $ $
